NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MARVIN ERNESTO MARTINEZ,                          No.     14-72858

              Petitioner,                          Agency No. A092-461-352

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Marvin Ernesto Martinez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the

petition for review.

      Apart from his ineffective assistance of counsel claim, Martinez does not

contest the agency’s denial of asylum, withholding of removal, or CAT. We lack

jurisdiction to consider Martinez’s ineffective assistance of counsel claim because

he did not exhaust it in the form of a motion to reopen before the BIA. See

Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir. 2000) (“We . . . require an

alien who argues ineffective assistance of counsel to exhaust his administrative

remedies by first presenting the issue to the BIA.”); Puga v. Chertoff, 488 F.3d

812, 815-16 (9th Cir. 2007) (requiring administrative exhaustion of an ineffective

assistance of counsel claim). Thus, we dismiss this claim and deny his related

request to submit new evidence.

      PETITION FOR REVIEW IS DISMISSED.




                                         2                                    14-72858